      Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 1 of 23




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

ZEST LABS, INC. F/K/A INTELLEFLEX
CORPORATION AND ECOARK HOLDINGS, INC.                          PLAINTIFFS

v.                      CASE NO. 4:18-CV-00500-JM

WALMART INC. F/K/A WAL-MART STORES, INC.                      DEFENDANT

  DEFENDANT'S RESPONSE TO ZEST LABS, INC.'S MOTION FOR SUMMARY
JUDGMENT THAT INFORMATION IN WALMART'S PATENT APPLICATION WAS
       NOT GENERALLY KNOWN OR READILY ASCERTAINABLE



                              REDACTED
          Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 2 of 23
                                                                                        FILED
                                                                                        DtsTRNT
                                                                                EASTERN oismicl ARKANSAS

                       IN THE UNITED STATES DISTRICT COURT                              MAR 2 0 2020
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                                                                      W. McCORMACK, CLERK
ZEST LABS, INC. F/K/A INTELLEFLEX                                            By.
                                                                                                            CLERK
CORPORATION AND ECOARK HOLDINGS, INC.                                                  PLAINTIFFS

v.                                CASE NO. 4:18-CV-00500-JM

WALMART INC. F/K/A WAL-MART STORES, INC.                                              DEFENDANT

  DEFENDANT'S RESPONSE TO ZEST LABS, INC.'S MOTION FOR SUMMARY
JUDGMENT THAT INFORMATION IN WALMART'S PATENT APPLICATION WAS
       NOT GENERALLY KNOWN OR READILY ASCERTAINABLE

        Zest's motion seeks very peculiar relief for a party asserting misappropriation of Zest's

alleged trade secrets:    asking that limited portions of a non Zest document—the Bohling

Application (also referred to as the "Walmart Application" in Zest's motion)—be deemed not

generally known and not readily ascertainable. Presumably, Zest believes that a judgment from

the Court cementing this fact as a matter of law will be helpful to Plaintiffs in their later efforts to

establish their own trade secrets and prove misappropriation of them. However, summary

judgment is not simply a vehicle to ask the Court to issue an order on any fact a party deem's

potentially helpful—as evidenced by the total lack of supporting case law in Zest's brief. Zest's

motion fails to satisfy two procedural requirements of Federal Rule of Civil Procedure 56(a): (1)

it is not related to any of Plaintiffs' claims in this case; and (2) even if granted, it would not be

dispositive of any claim or defense in this case. Accordingly summary judgment is not available.

        Even if Zest's motion were procedurally proper, it suffers from three substantive defects

 that are fatal to Zest's requested relief. First, Zest argues that Walmart's technical expert, Dr. Hutt,

 conceded that certain limited portions of the Bohling Application were "not generally known and

 not readily ascertainable." (Dkt. 204 (hereafter "Pl. Br.") at 8-9.) Dr. Hutt said no such thing. She

 testified, consistent with her expert report, that while much of the Bohling Application involves
          Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 3 of 23



publicly known principles, it includes a "unique" algorithm for estimated shelf-life of produce that

Walmart independently developed. That algorithm was disclosed in Figure 3 of the Bohling

Application, and is further reflected in portions of the accompanying text and claims. But Zest

does not seek a judicial declaration regarding "uniqueness" or based on Dr. Hutt's actual testimony.

Instead, Zest's motion asks this Court to determine, as a matter of law, that because Dr. Hutt

testified that certain aspects of the Bohling Application were "unique," that necessarily requires a

finding that (a) those aspects; (b) all information in the paragraphs in. which those "unique"

elements appear; and (c) all "systems and methods" claimed in the Bohling Application were all

"generally known and readily ascertainable." Zest cites no legal basis for the Court to make those

inferential leaps. Second, Zest argues that the inventor declarations for the Bohling Application

(which track the standard form utilized under Section 115 of the Patent Act) confirm that certain

portions of the Bohling Application were "generally known and not readily ascertainable." There

is no support for that inferential leap either in the text of the declarations or under the patent laws.

Third, there are genuine issues of material fact that preclude summary judgment.

        For all of these reasons, Zest's motion should be denied,

I.      ZEST'S MOTION DOES NOT SEEK SUMMARY JUDGMENT ON A CLAIM OR
        A PART OF A CLAIM

        To prevail on their claims for trade secret misappropriation under the Arkansas Trade

Secrets Act ("ATSA") (Ark. Code Ann. § 4-75-601) and the Defend Trade Secrets Act

("DTSA") (18 U.S.G. § 1839) (Compl., Counts I and II), Plaintiffs must prove, among other

things, that Plaintiffs actually own a trade secret.' In order to prove that information is a trade

 secret, Plaintiffs must establish certain elements. Plaintiffs characterize these as four

 independent elements, with one being that "the information is not generally known and not


        Though Counts I and II were brought by both Plaintiffs, the present motion was filed only by Zest.

                                                        2
           Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 4 of 23



readily ascertainable." (P1. Br. at 8.)2 The standard for trade secret misappropriation could be

mapped out as follows (with the element that is purportedly the subject of Zest's motion for

partial summary judgment emphasized):

        A claim for misappropriation of a trade secret requires:

             1. Existence of a trade secret, which is information that:

                      a. Derives independent economic value, actual or potential, from not being
                         generally known to, and not being readily ascertainable by proper
                         means by, other persons who can obtain economic value from its
                         disclosure or use, and

                      b. Is the subject of efforts that are reasonable under the circumstances to
                         maintain its secrecy; and

             2. Misappropriation of that trade secret when a person either:

                      a. Knows or has reason to know that the trade secret was acquired by
                         improper means, or

                      b. Discloses or uses the trade secret of another and knew or had reason to
                         know that his knowledge of the trade secret was derived from or through a
                         person who had utilized improper means to acquire it or acquired it under
                         circumstances giving rise to a duty to maintain its secrecy or limit its use.

See Ark. Code Aim § 4-75-601(2), § 4-75-601(4)(A). (See also Omnibus Ex. No. 26, ¶ 21-25.)

Accordingly, Zest's motion implicates only one portion of one element of the multi-element test

for misappropriation.




 2
          In reality, the secrecy requirement is more complex: a trade secret must "derive[] independent economic
 value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means
 by, other persons who can obtain economic value from its disclosure or use," (Ark. Code Ann. § 4(A); 18 U.S.C. §
 3(B).) As such, it is not enough that an alleged trade secret be both confidential and have economic value; the
 economic value must specifically derive from that confidentiality. (Id.) But in any event, the parties agree that a
 trade secret must not be generally known or readily ascertainable,

                                                          3
           Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 5 of 23



        A.        Zest's Motion for Summary Judgment Does Not Meet the Requirements of
                  Rule 56(a) Because it Does Not Seek Judgment on a Claim or Part of a Claim

        Under the Federal Rules of Civil Procedure, "[a] party may move for summary judgment,

identifying each claim or defense — or the part of each claim or defense — on which summary

judgment is sought." Fed. R. Civ. P. 56(a). Zest seeks partial summary judgment that "a 'trade

secret' . . . is not generally known and not readily ascertainable." (Pl. Br. at 8.) However, Zest

does not identify any of Plaintiffs' alleged trade secrets as the basis for this motion. Plaintiffs'

reticence to identify their trade secrets has been a point of contention throughout this case. (See,

e.g., Dkt. 36 (Walmart's Motion to Dismiss); Dkt. 89 (Walmart's Motion for Protective Order and

to Compel Identification of Alleged Trade Secrets); Dkt. 183 (Walmart's Motion for Summary

Judgment)) Zest's summary judgment motion exemplifies that avoidance strategy, as it ignores

the question of whether its own alleged trade secrets (whatever those may be) are not generally

known or readily ascertainable.

         Instead, Zest asks that Figure 3, paragraphs 60-64, and all "the systems and methods

claimed in the Walmart Application" be ruled to be not generally known or readily

ascertainable.3 (Pl. Br. at 1 (emphasis added).) While Plaintiffs have broadly accused Walmart

of "incorporating" "certain of Zest Labs' process know-how trade secrets" into the Bohling

Application (Omnibus Ex. No. 33 at 50, 61), in order to prove trade secret misappropriation

Plaintiffs must show that their own trade secret is not generally known or readily ascertainable

(among other requirements). Whether some portion of the Bohling Application was not

 generally known or readily ascertainable at some unspecified date in the past is simply not an



 3
          Zest's motion does not specify the date before which it contends that the portions of the Bohiing
 Application were "not generally known and not readily ascertainable." Presumably, Zest means prior to May 16,
 2019 (i.e., the date of publication of the Bohling Application), but the fact that Zest has not even clarified the nature
 of the judicial relief it is seeking underscores the inappropriateness of Zest's motion.


                                                             4
          Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 6 of 23



element of either of Plaintiffs' trade secret misappropriation claims.4 (Compl. at 10-11.)

Accordingly, summary judgment is not available. Moreover, Zest does not furnish any case law

to support a motion for summary judgment on the content of Walmart's documents—indeed,

other than a section on general "Summary Judgment Standards" (Pl. Br. at 6-7), Zest cites no

case law at all.

        B.         Even if Zest's Motion Related to One of its Claims, it Still Does Not Meet the
                   Requirements of Rule 56(a) Because Summary Judgment is Not Available on
                   an Element of a Claim

        Even if Zest were to reframe its motion in its reply brief as seeking summary judgment

on one of Plaintiffs' own trade secrets, rather than on the Bohling Application, that would still be

procedurally improper because summary judgment may not be granted on a discrete element of a

claim.' As explained above, summary judgment is only available under Rule 56(a) on (a) a

claim or (b) part of a claim (such as the liability portion of a claim, or the damages portion of a

claim). Cardenas v. Kanco Hay, L.L. C., No. 14-1067-SAC, 2016 WL 3881345, at *7 (D. Kan.

July 18, 2016) (explaining that "'[j]udgment' cannot be entered upon . . . 'elements' of the claims

upon which plaintiff moves for partial summary judgment," but that "[tihere may be parts of

claims, such as liability, upon which a motion for partial summary judgment may be granted").

Whether an alleged trade secret is not "generally known" or "readily ascertainable" is just one

portion of one element that a plaintiff must prove to prevail on a claim of trade secret



4
          Presumably Zest is trying to work backwards from the information in Walmart's documents, get a ruling
that such information is not generally known or readily ascertainable, and then assert that information as one of
Plaintiffs' trade secrets. But that is not how a trade secret proof works. See, e.g., MC. Dean, Inc, v. City of Miami
Beach, 199 F, Stipp. 3d 1349, 1357 (S.D. Fla. 2016) (dismissing claim under DTSA where plaintiff failed to plead
facts establishing either existence of trade secret or misappropriation).
5         Zest has filed two motions for partial summary judgment seeking factual declarations rather than judgment
on a claim or part of a claim: the present motion and Zest's Motion for Partial Summary Judgment That Walmart
Used and Disclosed Zest Labs' Information in the Walmart Applications (Dkt. 193). So as to avoid the potential
confusion associated with cross-referencing among briefs, Walmart has repeated overlapping responsive substantive
points in its opposition briefs.

                                                          5
          Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 7 of 23



misappropriation, and a finding in Zest's favor on this single issue does not resolve a "part" of

any claim, such as liability for trade secret misappropriation. Plaintiffs may not move for

"partial" summary judgment on a portion of one element of the test for liability. See, e.g., id.

("While plaintiffs motion states that plaintiff is asking for partial summary judgment, the motion

does not describe a claim or part of a claim upon which a' udgment' may be entered," because

"[jjudgment cannot be entered upon 'elements' of the claims .     ."); see also Powers v. Emcon

Assocs., Inc., No. 14-cv-030060KMT, 2017 WL 4102752, at *2 (D. Colo. Sept. 14, 2017) ("This

court, as well as others, have expressly found motions seeking to resolve only one issue relevant

to a plaintiffs claims to be entirely inappropriate under any provision of Rule 56."); HBC

Ventures, LLC v. Holt MD Consulting, Inc., Nos. 5:06-CV-190-F, 5:07-CV-342-F, 2011 WL

13233177, at *13-14 (E.D.N.C. Apr. 15, 2011) (finding that a "request for judgment on 'issues'

relating to the termination of certain agreements was "an improper use of Rule 56"); LM Ins.

Corp. v. Associated Transp., Inc., No. CV409-042, 2010 WL 11537539, at *1-2 (S.D. Ga. Mar.

24, 2010) (dismissing summary judgment motions on a claim for breach of contract because

even if granted, "a material issue of fact will remain as to whether the workers are independent

contractors or employees," thus making it impossible for such motions to "be made pursuant to

the Federal Rules of Civil Procedure and established caselaw"). Even if Zest's motion were

granted in its entirety, judgment could not be entered in Zest's favor on either of Counts I or II of

the Complaint, because there are still disputes as to multiple other elements of the test for

 misappropriation. It is therefore improper and should be denied on that basis alone.




                                                   6
          Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 8 of 23



       C.      Rule 56(g) Does Not Permit Summary Judgment on Discrete Factual Issues

       Although Rule 56(g) permits a Court to enter an order "stating any material fact . . that

is not genuinely in dispute and treating the fact as established in the case," that provision does

not authorize Zest's motion. Fed. R. Civ. P. 56(g). Relief under Rule 56(g) is only available

where a proper Rule 56(a) motion seeking dispositive judgment has been filed. Powers, 2017

WL 4102752, at *2 (rejecting "a request for summary judgment on factual issues, rather than

claims" because it was not supported by Rule 56(g)); City of Wichita v. U.S. Gypsum Co., 828 F.

Supp. 851, 869 (D. Kan. 1993) (finding that Rule 56(g) "does not authorize an independent

motion to establish certain facts as true but merely serves to salvage some constructive result

from the judicial effort expended in denying a proper summary judgment motion"), affd in part,

rev'd in part, 72 F.3d 1491 (10th Cir. 1996); Hawkinson v. Montoya, No. CIVAO4CV01271—

EWNBNB, 2007 WL 776674, at *2 (D. Colo. March 12, 2007) ("[A] motion such as Plaintiffs,

which seeks to resolve only specified issues relevant to his claims, is entirely inappropriate under

any provision of Rule 56.").

        Given that Zest has not moved for summary judgment on a claim or a part of a claim as

required by Rule 56, Zest's motion should be dismissed in its entirety.

II.     ZEST HAS NOT ESTABLISHED THAT ANY PORTIONS OF THE BOHLING
        APPLICATION ARE NOT GENERALLY KNOWN AND NOT READILY
        ASCERTAINABLE

        Even if the Court were willing to consider issuing partial summary judgment that certain

information in the Bohling Application was "not generally known and not readily ascertainable"

 at some unspecified time, the evidence Zest cites does not support such a determination.




                                                   7
                  Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 9 of 23



            A,                The Portions of the Bohling Application on Which Judgment Is Sought

            Zest identifies three portions of the Bohling Application as the basis for its motion:

                     • Figure 3: This is one of seven figures included in the Bohling Application and it
                       depicts an algorithm for adjusting projected shelf-life for an item of produce.

                                                                                                               FIG, 3




                                                                                                      1,2t1
                                                8 days baseline. a                             S days isausilite . 8                          S days haselluo
                                             -0 Pm-inspection OK                            -1 Pre-Inspection bad -.7                     1 Pre-Inspection bad. 7
                                                Raining at harvest .7                     -7 Clear  skiesat harvest  .7                    -1 Raining  at harvest 6
                                              -0 Cooled properly =7                          -0 Cooled properly= 7                          -o Cooled property = $
                                              .0 Tninilt temp OK 7                              Transit temp OK .7                           O Transit :Amp DK a 5
                                              -1cond. Issues Ctdc = G                         -1cond, @dc bad = 6                            -0 Quality @dc OK z
                                           -0 Tran$1): to market OK . 6                    -0 Transille market OK.                       -0 Transit Loma:kat
                                           •0 Quality @market OK. 6                        -0 Quality @Markat oK                         -0 Quality @rnarkoi. OK x 6
                                            4 Quality at last touch.5                      -2 Quality at last touch . $                   -0 Quality at last touch 6
                                Initially 6 protected days, market feedback it initially 5 protected days, market feedback Is Initially 6 projected days, market feedback is
                                 only 5 days remain, algorithm needs refined only S days remain, algorithm needs refined 5 days remain, algorithm validated for pre-
                                                   accordingly.                                    accordingly,                              inspection & harvest




                        • Paragraphs 60-64: These five paragraphs describe the algorithm of Figure 3,
                          along with, for example, generally known information relating to a product's
                          baseline shelf-life, machine learning, and feedback loops, as shown below.
      .                                                                                                                                                                                                                                          .
i6O5111 'VW weiVitillIt111V he illmaittio sisal sitar he htuta            would tymnitt eatbhccat at that dant palm. A harvest than               add , ‘.illotud tt:tpeet_itl..0                    1ha(1.:t.:.,1il.triK911
                                                                                                                                                                                                                          , 1,eor ;217 ostcili    ,t::::. cit.. ..ir...
                                                                                                                                                                                                                                                                  ,,1
upon machine leantlas on a Itsslhauk loop, ha tho exaniplo                WakingIndkates them vim% Ma pre,sein (lining ham-est-of                 Ns t•tktittiok; is appitN, which, it, ) 1..11,, t                                       let                nu _
or pia, , a Notoiociwk, ci.r thumb". ntay ho obtained (Wm                 I.,01.1. and the .system %%ens this tknapolni at a -t. which            actcristie for Lok.1 tho impacts predleted shill'                                       sit i lit._ i al
industry soureesen'howpartiCtilor prodocts are Inipact4 by                .adjust the Ithaelino pro.j,mical dicta to/ &wt. A twit data            ttpdatea tite:actual site;it hiss. ter 1-01 1 10 5. tins:. Ills market                                    x
a sanely offactergmxt usedl to gcnerate baseline nwalcht thr              point may be, Asses postAtamest data, such as data obtained             fectiback is uscsI its                             . ock to I,to wsi.ein as ito Isaj b:4i
eaefs 1.4,111,1dt-1r product An initial calculation (hetbro               dating the pauktagicooliag l)teillty singe, which.atv e)*) be           are at markot biting S days compaml against the protiRloti
mach'ine kso-ala0 orchtyg or sits; at market (shelf lite) stray            condi-hoed supply chain clout in some OKtuttpks. Thu dati}             ii days, lual./s bii0 In reline the syste.ot algorithros for.Mime
be masks lhr a pes'dssei seined' en the corresponding bowline             Input 11w 1:0t..) hallealoR this selection. of prmltwo was              prediellOtia,
model,                                                                    cooled paverly, which &LYS,nnt miti:tt /to systoot wightiag             (0063( 'rho additjettal dais sets for Let-2 anti Lo t.3 illus.
 )00611: In the °maple of no. 7, teittat oats rtottitv for                 air ilia smile point. I,ikewiae, ay.:subsequent date point teat        irate dilDrent data points or data lapels at Yaticala slaw% or
 thee Lots.. of prmittec, cacti as grawberrics for ekainr.leolre           tran€portalitxs tiuta, which assay also he considered supply            the product lilt) tt)'ole Which IMMO the‘ CillattlicNi ilvsbnes.s
input sm ut calculated tiFaltist the hasullim model in gel e:ring          Chinn anti; liklikVictS lit}n temptrature of the produee tvit4         in                    values and the shelf Ill'e,poslictlott accordiagly. As
 Itesitacss ileiie:Ant vehtel fOr 0414:111hcliViittAi ktl. The liltill•    props:fly maintained %Jaen :valved', god the weighting Is               with tot-i, alto market thedbach continues to Mimi the
 klenindleuter vtiltmt .thr each hit are llitxt tsnu'd by itheir Mil       not afil,eted hem aim; ..it, enridilkin child input, which may         systertt and Is tvcd as zt rCiAit'Ack loop for the machine
 predictor 244 to cakitialn it sheillife prediction tbr cach.101,.         be considered inaposslon data, saturates it -.1 scram which             tgaralas satalpoiwing or lhui system.
lite system recolvt,,s mailtm.kithach on the actual 3wirlire               may be tine to a deteuISNI Or Identified Clittniclethikt during         [00641 mu„nubtr io.m14 poillits, lIstS Q44104,41i,miy,,violt.
 at inarl:ut fAr elsa. tot * Lich k semi by niubblo learning               Insp-vss€festl,. liero, the -I-W.0011Ra applied taliosix qv pies-
                  Itreline rix.,1,11nt,,"                                                                                                          tag tam hr triangulated and helpmeet). with adriltionti reed-
 whi,, Phhait 154.                    , 4 "rtkl 1" ul' Crt';b:s           Potion to 6 days roe shell' life of this particular lot of               f„,1,j1.,„Its, system. Its witimit,14,4had, rant' 1,,,,,,(1
 4 ' 44" 230 tux' " Y "M""                                                 produce.             Wilii,oriulko dslu, or supply ollitin dulat
 refracts      ilk predictor 244. '''''"Thull' ''oalP`awat "'" to                                                                                  to validato Ntlions of dui calculations while relining tiller
1.90621 As seen in the maple data s , Lot.1, Lot-2, nod                    °hIaln‘x1.1" 411) /1"V`41•4141(`' (mu' as di'461416`)4 c '''(`''.141    pertiom of the caleulutions. Poe =Milne, us AtoVat lit lilt
                                                                           auuket, and the inspection data obtained at int arrival stage           data set onot,i, the algorithm is vulkleted for ple.Inspcc=
                       the      ale     ,sets
riat'l all Loch
days), us   ha" cifthu
                     thew sample lots are refill°
                                                ;he lmdectkin
                                                     Wine tYpe or (8       ''/' clip. product al markQtt, 1)(411 Illtile'll° conditions
                                                                                                                              .         within     lion (or pro.lain,ost) and harvest variable calculations used
                                                                           paranteters, or au weighting applied for LAX-.1. lime, this               for Lot-1 and Lot-2, intik:Wag (hal the wi.igliting. in ist.1
paxioce in this exam*, flue data inputs lbr L01-I Include                   ripzdtetud shelf life Is. ciltputattxt itt (1 day$, bawd on the
a null Input at it pre•Inspection stago. which easy bo a                    6,, i,,,,,,,,kkix,d and data obtoilwAmd at imuk, igrivai                iltiss
                                                                                                                                                        uitl uls.-tilal;12., ii,
                                                                                                                                                                             lio,riiiii6
                                                                                                                                                                                       i6ho
                                                                                                                                                                                         lrirltm
                                                                                                                                                                                               llii(i:twt47 ,iiil
                                                                                                                                                                                                              1eer a(18  1):,eiliiititlinaitilnityloinw
                                                                                                                                                                                                                                                      ttliuit
                                                                                                                                                                                                                                                          vrloitr :
pre4auvest data point jilt" ekatittilut The Pull I",f.,ll l ,n,,lay,      lite 6•d ay' shell' lire prediction .IS output by the syslou, At it      1„,,,,,,,0 (L,,, woogiog ror dull. Mont la Ilio stud calculation,
indkato tint pre4tGriv,11 clam is iii ullitivuoll, ,w'A ','„c'll          final touch polta at market, which JIM be us r'imv°1 Trans
pm-harvest constilknis an',MIMI*, which WcinItt tan ntleet                                                                                         Improving to accuracy tsar this iimt lots of the same w-
                                                                          slid?         to end of shelf life in same examples or an                di,,,,..
 the basolino projection, aixi isccositingiy lite mit pat ofR ,layer-




                                                                                                             8
                   Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 10 of 23



                          • "The systems and methods claimed in the Walmart Application": Zest does not
                            define this term, but it appears to include the entirety of all pending claims:
    1.:s computing system thrthostulcally generating prod-
uct fresinsass indicators, the computtog system comprising:
    a °many device storing somponmexecutablo htsintc-                            Ii,'11w competing system of vistas 7, witereitt this profit-3-
       lions far a hcdotess totlicator; said                                 ;4:r k further conflaumi is execute the conmiscoesecuta hie
    a processor communicatively coupled to the meinoty                       Instructions to:
       device-mid mitigated ass aseetite tic cumputoroseem                       eencrare so updated shelf life prediction for the product
       Ale Instructions Ibr the licsioxiss indicator lot                             bastxt on hits third sat of flositswss indicator vulue anti           15. One or more computer atontitu meths having cont.
       obtainme.ltarvest prtniscr-specI do dots' ,psociated with                     the sceond set of flushness indicator values.                      puter-esecultthle Instructions attired littneon for genclating
               poxicet, the pre.hstrest data comprising at tsstsl                                                                                       prtxtuct hastiness indicators, that upon fsecution by a pro.
            ow of growth rate atta, Reid data, crop data, gee.                   9. A et mputer.impiatneigeti methtni ihr gem-luting pcmin              cessor, eaustra thte processor tot
            lotiation (luta, quality data. enviroontentai data, or                                indlcatorg, ihe contputer.implettiontod method           obtain pretarvest product.sptecilic rbas associated, with a
            coalition data;                                                   cottiprising:                                                                   protium, thopteturveat data comprising ut least Ow Of
        obtain harvest psulact-specilic data mists:lilted with tiC               tibia/0111g pre-harvest precinct-specific dolts ussoeirsted                  LifilWat rote drum held data. crop chum palmate:on &a.
            ',redact;                                                                whilst prochtet, the pro.harea4 data conmrising nt least                 quality dam, environmental data, or condition time;
        ishtain :wasn't data hoot ono or moresintsurs tisSoclidt.41                  one of growth rate dant, held dita, crop data. geoloca.               obtain htuvust poxiset-specifse data its:awl:00 with tin:
            with tic preditet posi.harsvet                                           lion, data, quality cla la,covirvainantml dais, or condition             product;
        Nictitate a lira' set tifslutess Indicator values IlTs the                   data;                                                                 °bruin sensor dais front one or moot sensors associatecl
            product based on the obtained pre.istreost product.                  obtaining harvest prodct.specilie data associated with                       wish the peNtuei posi•barvest; sad
            sNelfte data, Iha obtalued harvest moduct.specitio                       tutu product;                                                                                                111(11,010r wino roe the
             data, ads the obtainal scissor tints:                                                                                                         generate a Bust. *et of
                                                                                  obtaining sensordsta Potts ono or nDt]rt,xnaora associated                  prcultsct based on the obtaitted port:wrest product,
        genomte a shellfire proiliction for the product bust: don                    with tho pioducc poll.hstvest;
             the flat :tits of itv,41irc%,; itulitimor values;                                                                                                specific data, the obtained harvest product.specific
                                                                                  calculating is list set of thaslaness indicator cables the char                     text the obtained sensor thit4t;
        obtain lospettliott data :or she product flout an :''spar.                   preduet based on the obtained. pre-harvest product.
             dolt system; and                                                                                                                              gentitate a shell' lilla prediction liar the product based out
                                                                                     specific, tinnt, liars obtained harvest product-specific                 the lot sot of licshness hgliesior values;
        geocrow to skewl set afro:slime Indicator wstacs for                          data, alai the obtained sensor dais;
             the product bused on the iitspeftiou dam and the nos                                                                                           obtain ittspecticat dais lbr the product io't'a an inspection
             so of 'ici'ne'ss Iodittitor                                          gencratiog: a shelflife prediction tin list ptoduct hosed on                system; sod
             Comeeleth                                                               lite first set of faNlutess Judicator Values;                          continuo a segoixt sot of(froshosiss indleator tolues for the
     4. The computing systent ofClaim 1, whenda the psosca.                       oblaitilug inspectiutt data ibr lite product livai as tusp,v-               product hisnoci tat the Inspoehoa data and sits flits sot of
 scr is 1Milso- KonOwittxl. to enema the comptacooaccutabis                           I lot, system and                                                        Ihettlim.,a indicator values,
 iostmettotts for the frklbnest litchi:war le determine at lotit                  gotternhug a second set of livshoess indieutor values for                 1.6.1ti. reanctiled)
 one of the hillowing based art Mc smarmed shelf life                                 tho product based on the inspection c'h'at aloud the first sot        19. "the ono or more computer storage devices of claim
 ponlietkon priority ofpitteament of theitrodoct inInveolnty,                         of headiness indicator. wanes,                                     15, that 1.1r0A1 ViXetillikatt by the priNICSAlt, Valinli the pro-
 sakrtionotu distribution. cotter fee ay, pKidnet; tang3eflon                     10-:11, (canceled)                                                     etyssor
 vow. ortsc product, inspection criteria for tint prods:A, and                            Tho eentistiter,impirmitentcri nulitoti or Odin 9,                obtain supply chain pm/tier-specific data assoCitstal with
 quality metsier.assevtaiod wilts one or moots suppliers o fats                wiar.'rein lite• operated. shah' We prediction is uscil to deter.               thepoxinct und comspoinli tits to it time period between
 probe'.                                                                       mints at least eowoll priority of placement. of Ole product in                  a httrettst stage and an. inspection of tiro product at a
     S. (canceled).                                                            Invent:0cm soleciien of a distrittation center for Ms product,                          totteh point;
     6. That Mtirstilith; sprout of eisho 1, it:heroin tits pokes,             transaction value tlf Ilse poxiact, inspt.'ellon Criteria far                obtain addit1inal inspection lints associated whit the f1sal
  set is Maher configured west:I:menu., computer-oxemitibk                     product, and quality tnetrieu associated with saw or more
  insusiftione for the firsbness Judicator to:                                                                                                                 Much point; clod
     generate at 'spe'ak'( shei f fill, predietion thr the product             suppliers of tilt ptaincl.                                                   generate st third set of ta75.111WAS Judicator values for the
         bused on Thu second sci of freshness Indicator values                    13, (carteelcd)                                                              raket based cut thus obtsiimi supply claiin prixluel-
         and tho lirii set of freshness indicator values.                         14. The computer.fruplotnented. method of claim 9, for.                       sprndlie data, tutu nodkino41 hmey:teflon data, alai the
     1. The mispottog system officinal, wherein the peoces.                    titer comprising;                                                                second sex of freNham indicator values.
 sor is Nether astligured me:set:tate the computer-executable                      obtaining supply. chain preduct.specific data associated                  20.         computing system of elitist Ill, wherein tie'
 instructions to:                                                                      with the produCt and corresponding to tz time period              processor is Anther coollgured w excx:ute Mo. computer-
     obtain supply chats prodnet.sisx:illo data associated with                         helms:en a latrVest stags and cm lospealott or dm                executahle instructions to
         the product utsicc rrespoiMing to a time period between                        product at a final touch point                                       goactote an sspdttvci shelf Mb priglis4i90 for the rOtitcl
         it harvest stage:rind an Imp:CODA Of the. Frositct set a                  obtaining saiditional inspection data asseelittud wish the                   based net. Lite third sot of freshness indicator va'''se told
          thud touch point;                                                             flora too& pail; and                                                   111Q         Sit. tad fr,NittioiR
     obtain tuttlitional Inspection data assitclatt:d wills fix€ final             goneratit4 a third set ofteilltglss bUlicatur vOutri for the
         toilet' point; nod                                                            .1rnthici basaNI i ii die ohnilucti supply (Alain .product-
     cocoa a third sot of fradiness in                     vain s the that               spcs;111,4- data, iho addithttial ItilpooLion Oalit, and duo
         pea duvet is set: sit the obtained supply chain lin-utast.                      second set or freshness inalic«tor values,
         •specittu data, the nshlisioant inspection data* mid the
         second tad orftcxltttcuct hulk:rotor unites.



                 B.                 The Scope of the Legal Terms "Not Generally Known" and "Not Readily
                                    Ascertainable"

                 "Not generally known" and "not readily ascertainable" are legal terms used in the ATSA

and DTSA. Ark. Code Ann. §4-75-601(2); 18 U.S.C.. §1839(5). "What constitutes information

that is readily ascertainable through proper means is heavily fact specific." Tryco, Inc, v. US.

Med. Source, L.L, C,, 80 Va. Cir. 619, 626 (Cir. Ct. 2010). "The trier of fact, especially in very

technical cases such as the present case, should be given the discretion to decide the difficult

issue of whether information is generally blown or readily ascertainable.'" SL Montevideo

Tech., Inc, v. Eaton Aero., LLC, No. 03-3302 (RHK/FLN), 2005 WL 1923811, at * 11 (D. Minn.


                                                                                                                    9
          Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 11 of 23



Aug. 11, 2005) (quoting Electro-Craft Corp. v. Controlled Motion, Inc., 332 N.W.2d 890, 900

n.11 (Minn. 1983)). The Comments to the Uniform Trade Secrets Act state that "[i]nformation is

readily ascertainable if it is available in trade journals, reference books, or published materials,"

and provide a list of proper means by which an alleged trade secret may be readily ascertainable:

         1. Discovery by independent invention;

         2. Discovery by "reverse engineering". , .;

         3. Discovery under a license from the owner of the trade secret;

         4. Observation of the item in public use or on public display; and

         5. Obtaining the trade secret from published literature

Unif. Trade Secrets Act § 1 cmt. (Nat'l Conf, of Commtrs on Unif. State Laws amended 1985).

Zest does not analyze any of the foregoing factors, or provide any analysis whatsoever as to

whether any particular information in the Bohling Application was "generally known or

reasonably ascertainable" at any time.? Instead, Zest relies entirely on misquoting Dr. Hutt's

expert report, and on misinterpreting the legal effect of standard inventor oaths.

         C.        Zest Has Not Established that Any Portion of the Bohling Application Meets
                   the Definition of "Not Generally Known" and "Not Readily Ascertainable"

         Zest cites to limited deposition testimony from Dr. Hutt and to the Bohling Application

inventors' oaths, then unjustifiably asks the Court to conclude that the cited portions of the




 6
          Of note, Walmart's expert Dr. Hutt has provided an expert report detailing how the alleged trade secrets
 could be obtained from published literature. (Dkt. 199, Ex. A, at 65-215.)
 7
          Mr. Lanning equated '                                                        citing Vigoro Indus. v. Crisp, 82
 F.3d 785 (8th Cir. 1996). (Omnibus Ex. No. 26, ¶ 125; see also id, ¶ 23.) To the extent Zest is using the same
 definition here, Vigoro does not support that reading. While the court in that case noted that the particular alleged
 trade secrets at issue "could be easily discovered," the court never identified "easily discoverable" as the standard for
 evaluating "readily ascertainable." Id. at 790. On the contrary, the court noted that "[t]he issue is fact intensive."
 Id. Other courts have interpreted "readily ascertainable" to mean, for example, "'capable of being acquired by
 competitors or the general public without undue difficulty or hardship."' Wysong Corp. v. MI. Indus., 412 F. Supp.
 2d 612, 626 (E.D. Mich. 2005) (quoting Kubik, Inc. v. Hull, 224 N.W.2d 80, 87 (Mich. Ct. App. 1974)).

                                                            10
         Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 12 of 23



Bohling Application must therefore meet the definitions of "not generally known" and "not

readily ascertainable" as a matter of law. These conclusions are stated as fact in the "Statement

of Undisputed Material Facts" section in Zest's brief (Pl. Br. at 3-6) as well as in Zest's co-filed

Statement of Material Facts on Which There is No Genuine Dispute (Dkt. 207). Dr. Hutt did not

testify that the particular portions of the Bohling Application on which Zest seeks judgment were

"not generally known and readily ascertainable," and the inventors likewise have said nothing

about those portions of the Bohling Application, in either deposition testimony or in the inventor

declarations.

                1.      Dr. Hutt Does Not Opine that the Cited Portions of the Bohling
                        Application Are Not Generally Known or Readily Ascertainable

        Dr. Hutt opines that

                       ' which she identifies as an inventive contribution from the inventors. (Dkt.

199, Ex. A, ¶¶ 157-58.) She states that that unique calculation is                 ' (but is not the

entirety of)

                       ' (Id., ¶ 158.) Dr. Hutt further explains that this particular calculation is

unique and was independently developed. by Walmart in11196 of her report:




                                                   11
         Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 13 of 23



(Id., ¶ 196; see also id., ¶ 352.) Thus, Dr. Hutt has opined that the                      is using

eight particular factors, each of which may result in the subtraction of a complete day from the

baseline shelf-life. Notably, this is a very different calculation format than that used by Zest.

       353; Omnibus Ex. No. 57 at 210:19-212:12.)

        Accordingly, Dr. Hutt's opinion is, at most, that the unique calculation reflected in

Figure 3, paragraphs 60-64, and the                         identified in each claim of the Bohling

Application was not generally known before the named inventors came up with it and disclosed

it in the Bohling Application. Indeed, even the cited testimony in Zest's brief makes clear that

Dr. Hutt's opinion was confined to the                         disclosed in the Bohling Application,

as opposed to the entirety of Figure 3, the entirety of paragraphs 60-64, and every 'MI=

          claimed in the Bohling Application:




 (Omnibus Ex. No. 57 at 27:6-20.) When prodded to expand her opinion beyond the unique

 calculation reflected in Figure 3, Dr. Hutt repeatedly emphasized the narrowness of her opinion:



                                                   12
        Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 14 of 23




(Id. at 29:15-30:16.)




 (Id. at 36:23-38:16.)




                                       13
        Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 15 of 23




(Id. at 48:19-50:10.)




(Id. at 161:12-162:11.) Accordingly, Dr. Hutt's opinion on the uniqueness of the calculation

reflected in Figure 3 is very narrow—and certainly does not give rise to the expansive legal

conclusion, as sought in Zest's motion, that the entirety of "Figure 3, paragraphs 60-64, and the

systems and methods claimed in the [Bohling] Application were not generally known or readily

                                                14
          Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 16 of 23



ascertainable," (Pl. Br. at 1.) Moreover, Dr. Hutt's opinion never mentions "the systems and

methods claimed in the Walmart Application." While Dr. Hutt states that the unique calculation

of the Bohling Application is reflected in three locations—'

                                                                          ' (Dkt. 199, Ex. A, ¶ 158)—she

never expands her opinion to "the systems and methods claimed in the [Bohling] Application."

         Though Dr. Hutt offered no opinion in her report on whether the unique calculation of

Figure 3 was "readily ascertainable," she was questioned on that issue during her deposition. As

cited in Zest's brief, Dr. Hutt was asked the following objected-to questions about whether

various aspects of the Bohling Application were "readily ascertainable":




          Nor have Plaintiffs ever before taken the position that the portions of the Bohling Application that are the
 basis of Zest's motion—Figure 3, paragraphs 60-64, and all "the systems and methods claimed in the Walmart
 Application" (Pl. Br. at 1)—are not generally known or readily ascertainable. Plaintiffs did not specifically identify
 the cited portions of the Bohling Application as trade secrets in any of its responses to Interrogatory 1. (Omnibus
 Ex. No. 33 at 8-61.) Mr. Lanning likewise offered no allegations regarding Figure 3, (compare Omnibus Ex. No.
 26, ¶ 476 with id, ¶¶ 477-78; see also Dkt, 199, Ex. A,11353), and only argues that paragraphs 60-64 used—but do
 not "disclose"—Zest Confidential Information. (Omnibus Ex. No. 26, ¶¶ 478, 484, 488, 496-97, 500.)

                                                           15
          Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 17 of 23



(Omnibus Ex. No. 57 at 28:13-19; 39:18-24.) As is apparent from the transcript, Dr. Hutt was

questioned on the narrow topic of whether the unique "algorithm disclosed in Figure 3 and

paragraphs 60 through 64," and how that algorithm was reflected in the patent application

claims, was "readily ascertainable." To the extent that Dr. Hutt's responses to these two yes/no

questions are a sufficient basis to attribute a new opinion to her,9 that opinion is limited to the

unique calculation. Any attempt to apply these answers to the entirety of Figure 3, the entirety of

paragraphs 60-64, and every "system and method" claimed in the Application is beyond the

scope of any testimony or opinions from Dr. Hutt.

                  2.       The Inventors of the Bohling Application Never Stated That Any of
                           Its Portions Are Not Generally Known or Readily Ascertainable

         Likewise, the inventors of the Bohling Application have never represented that Figure 3,

paragraphs 60-64, and all "the systems and methods claimed in the Walmart Application," (Pl.

Br. at 1), are not "generally known" or "readily ascertainable." The inventors each signed an

oath swearing to his own belief that he is an original joint inventor of a claimed invention in the

Bohling Application. (See Pl. Br. at 2 (Fact 1.f.(2)); Omnibus Ex. No. 25, ¶ 42.) But the

inventors did not specify in that oath what they believe the novel aspect of their invention to be.

(Zest Ex. D.)1° Nor did Plaintiffs' counsel ever ask Mr. Bohling—over the course of two days of

deposition—what he believed the novel element of his invention to be. Because a patentable

 invention need only have one inventive element, and may even consist of a combination of old

 elements, no inferences about what specific aspect of the application the inventors believe to be



 9
          Ironically, in their co-filed Brief in Support of Plaintiffs' Motion to Exclude the Testimony of Walmart's
 Expert Witness Dr. Catherine Adams Hutt (Dkt. 199), Plaintiffs argued that any opinions provided by Dr. Hutt
 outside the four corners of her expert report, including any opinions given in her deposition, should be excluded.
 (Dkt. 200 at 19-23.)

 10       Cites to "Zest Ex. _" in this brief refer to Zest's Exhibits to their Motion for Partial Summary Judgment
 That Information in Walmart's Patent Application was Not Generally Known or Readily Ascertainable (Dkt. 201).

                                                           16
          Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 18 of 23



new can be gleaned from the oath. B-K Lighting, Inc. v. Vision3 Lighting, No. CV 06-

02825MMM(PLAx), 2008 WL 4811176, at *19 (C.D. Cal. Mar. 13, 2008) ("Thus, it was error

for the district court to conclude that the means limitations for the aerating system could only

cover new elements of the preferred embodiment." (quoting Clearstream Wastewater Sys., Inc. v.

Hydro-Action, Inc., 206 F.3d 1440, 1446 (Fed. Cir. 2000)); see also id. ("[Tjhe general rule is

'that combination claims can consist of combinations of old elements as well as new elements").

And certainly, the inventors never provided information on what they believe to be "generally

known" or "readily ascertainable."11 But even if Mr. Bohling and his fellow inventors had sworn

to their belief that Figure 3, paragraphs 60-64, and the systems and methods claimed in the

application were not generally known or readily ascertainable, that would still not be sufficient

evidence to find, as a matter of law, that such belief is true. If it were, there would be no need

for the U.S. Patent Office to review applications.

         D.       Issues of Material Fact Preclude Summary Judgment

         There are multiple genuine issues of material fact that preclude the relief sought by Zest's

motion. As an initial matter, the experts cannot even agree on what information is contained in

Figure 3 (and paragraphs 62-63) of the Bohling Application. Additionally, Zest broadly seeks an

order that entire sections of the Bohling Application were not generally available and not readily


ii       Walmart's patent expert Stephen Kunin pointed out in his report that the inventors' oaths include no
representation about the state of the art:
                84.   First, as noted above, and as evidenced by the quotation In paragraph 47 of Mir. Dickinson.'s
                report, the oath. or declaration that was submitted in connection with the '974 Application includes
                no sworn statement regardig what was or was not known or in the public. domain at the time the
                oath or declaration was executed. Sra also IvIREP § 602,01(a). Signing the oath or declaration is
                only an acknowledgement that applicants have a duty to disclose material information that is
                known. to them at that time, There is no requirement that the applicants perform a prior art search,
                or make any representations regarding the state of the prior art. Sao 37 C,F.R. § 1,97(g) and (h),,
(Zest Ex. E, ¶ 84.) Plaintiffs' expert Q. Todd Dickinson conceded as much in his deposition. (Omnibus Ex. No. 54
at 97:19-98:12.)

                                                                17
            Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 19 of 23



ascertainable—but for each such section, Dr. Hutt has offered testimony that at least parts of that

section were indeed publicly available.

                    1.          There is a Genuine Issue of Material Fact as to the Information
                                Disclosed in Figure 3 and Paragraphs 62-63

         Figure 3 of the Bohling Application is as follows:

                                                                           FIG. 3




                          t_o                                            Lot a
                                                                                              J                         191.3
                   8 days baseline=                               8 days baseline = 8                            8 days baseline =
               -0 Pre-inspection OK = 8                       -1 Pre-inspection had = 7                      -1 Pre-inspeclion bad = 7
                -1 Raining at harvest - 7                    -0 Clear skies at harvest 7                      -1Raining at harvest - 6
                 -O Cooled properly = 7                         -0 Cooled properly = 7                         -0 Cooled properly = 6
                 -0 Transit temp OK =7                          -0 Transit temp OK = 7                         -0 Transit temp OK = 5
                4 cond. Issues @dc = G                           -1 cond. ldc bad = G                           -0 Quality @dc OK = 6
              .0 Transit to market OK = 6                    -0 Tfansit 10 rnatket OK =                      0 Transit to market OK = 6
              •0 Quality @market OK 6                        .0 Quality @market OK 6                        -0 Quality @market OK 6
              -1Quality at last touch = 5                     -1Quality at last touch = 3                   -0 Quality at last touch =
   Initially 6 projected days, market feedback is Initially 6 projected days, market feedback is Initially 6 projected days, market feedback is
    only 5 days remain, algorithm needs refined only 5 days remain, algorithm needs relined 6 days remain, algorithm validated for pre-
                      accordingly.                                    accordingly.                              inspettion & harvest.




(Omnibus Ex. No. 29, Fig. 3 (emphasis added).) The Bohling Application describes what is

depicted in Figure 3 as: "actual data points for three lots of produce, such as strawberries for

example, are input and calculated against the baseline model to generate freshness indicator

 values for each individual lot." (Id., ¶ 61 (emphasis added).) As explained by Dr. Hutt,



                                                  (Dkt. 199, Ex. A, ¶ 262.)

           Mr. Lanning takes the position that, though Figure 3 and paragraphs 62-63 explicitly

 refer to "lots," such language actually refers to                                    which are individual shipping units (and

 happen to be a particular focus of the Zest Fresh product):




                                                                        18
        Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 20 of 23




(Omnibus Ex. No. 26, ¶ 487.) Dr. Hutt disagrees, and opines that "lot" as used. in Figure 3 and

paragraphs 62-63 refers toMMIIMMIIMMINIIM.                                 and that it cannot refer

to          given the context provided in Figure 3 and paragraphs 62-63:




(Dkt. 199, EK, A. ¶ 357.)

       Given that the experts cannot even agree on what information is contained in Figure 3

and paragraphs 62-63- - -especially when Plaintiffs' expert is advocating an unconventional

reading--it is premature for Zest to seek summary judgment that such disputed information is

"not generally known" and "not readily ascertainable" as a matter of law. See, e.g., B-K

Lighting, Inc. v. Fresno Valves & Castings, Inc., 375 F. App'x 28, 32 (Fed. Cir. 2010)

                                                19
         Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 21 of 23



("[Clonflict in expert declarations . . . created a genuine issue of material fact that made

summary judgment inappropriate."). It is black-letter law that summary judgment shall only be

granted if "there is no genuine dispute as to any material fact," and that is not the case here. Fed.

R. Civ. P. 56(a).

               2.      There is a Genuine Issue as to Whether Portions of Figure 3,
                       Paragraphs 60-64, and the Systems and Methods Claimed in The
                       Bohling Application Were Not Generally Known or Readily
                       Ascertainable

        In her report, Dr. Hutt rebutted Mr. Lanning's opinions that Walmart used or disclosed

alleged Zest Confidential Information, including by opining that such information was already

publicly available. (Dkt. 199, Ex. A, at pp. 65-215.) In her report and at her deposition, Dr. Hutt

explained that aspects of Figure 3, paragraphs 60-64, and the systems and methods claimed in

the Bohling Application were publicly available. For example, Dr. Hutt testified that, 'El




              ' (Omnibus Ex. No. 57 at pp. 161:12-162:11.) Likewise, Dr. Hutt opined that each

of paragraph 60, paragraph 61, paragraph 62, paragraph 63, and paragraph 64 disclosed

 information that was available in public sources. (Dkt. 199, Ex. A, 4111 355, 356, 358, 360-62

 (each citing earlier paragraphs); see also Omnibus Ex. No. 57 at 29:6-14; 48:19-50:10.) Finally,

 Dr. Hutt explained at length her opinion that various aspects of the Bohling Application's claims

 include information that is publicly available. (Dkt. 199, Ex. A, 111164-222; see also Omnibus

 Ex. No. 57 at 29:15-30:16; 36:23-38:16; 38:25-39:9.) Given Zest's broad request that the Court

 determine as a matter of law that all of Figure 3, paragraphs 60-64, and the systems and methods

 claimed in the Bohling Application were not generally known or readily ascertainable, Dr. Hutt's


                                                   20
          Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 22 of 23



contradictory opinions on aspects of those sections of the application preclude the relief sought,

and are alone reason enough to deny Zest's motion.

III.   CONCLUSION

       Zest has moved for partial summary judgment on an issue that is not a part of or

dispositive of any claim in this case, and thus is inappropriate for summary judgment. Moreover,

the evidence that Zest cites fails to establish that Figure 3, paragraphs 60-64, and the systems and

methods claimed in the Bohling Application were not generally known or readily ascertainable,

and instead reveals disputes on material facts. Accordingly, Zest's motion should be denied.



Dated: March 20, 2020                         P. Anthony Sammi (Pro Hac Vice)
                                              Douglas R. Nemec (Pro Hac Vice)
                                              Edward L. Tulin (Pro Hac Vice)
                                              Rachel R. Blitzer (Pro Hac Vice)
                                              Skadden, Arps, Slate, Meagher & Flom LLP
                                              One Manhattan West
                                              New York, New York 10001
                                              Telephone: (212) 735-2419
                                              Facsimile: (917) 777-2419
                                              anthony.sammi@skadden.com
                                              douglas.nemec@skadden.com
                                              edward.tulin@skadden.com
                                              rachel.blitzer@skadden.com

                                               QUATTLEBAUM, GROOMS & TULL PLLC
                                               111 Center Street, Suite 1900
                                               Little Rock, Arkansas 72201
                                               Telephone: (501) 379-1700
                                               Facsimile: (501) 379-1701
                                               jtull@qgtlaw.com
                                               ryounger       aw.corn



                                                   John    ull III (84150)
                                                   R. Ryan Younger (2008209)

                                               Attorneys for Defendant Walmart Inc. f/k/a Wal-
                                               Mart Stores, Inc.

                                                  21
        Case 4:18-cv-00500-JM Document 267 Filed 04/21/20 Page 23 of 23




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of March 2020, I served a true and correct copy of the
foregoing, via electronic mail and U.S. mail, upon the following counsel of record:

Dustin B. McDaniel
Scott Richardson
Bart Calhoun
McDaniel, Richardson & Calhoun PLLC
1020 West 4th Street, Suite 410
Little Rock, Arkansas 72201
dmcdaniel@mrcfirm.com
scott@mrcfirm.com
bcalhoun@mrcfirm.com

Fred I. Williams
Michael Simons
Todd E. Landis
Jonathan L. Hardt
Williams Simons & Landis PLLC
327 Congress Avenue, Suite 490
Austin, Texas 78701
fwilliams@wsltrial.com
msimons@wsltrial.com
tlandis@wsltrial.com
jhardt@wsltrial.com

Ross David Carmel
Carmel, Milazzo & DiChiara LLP
55 West 39th Street, 18th Floor
New York, New York 10018
rcarmel@cmdllp.com




                                                  22
